Roberts, J.
The motion to dismiss the writ of error cannot prevail; for although the first petition and writ are defective, the second fully describes the judgment. The last writ was served in time.
The general exception made by the plaintiff in error, to dismiss the certiorari, should have been sustained. The only diligence, shown by Darling in his petition, in making his defence before the Justice, was in leaving a message for an attorney to attend to his case. He gave it no further attention, and was not present at the trial, and gave no excuse for his absence. The fact that the attorney was previously employed on the other side, and did not take the trouble to hunt him up and inform him of it, even if he received the message, is no excuse whatever.
Judgment reversed, and cause remanded for disposition in accordance with this Opinion.
Reversed and remanded.